Citation Nr: 1817365	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This rating decision severed service connection for left ear hearing loss effective September 30, 2010.  The Board notes that the Veteran was ultimately notified of the severance in a letter dated August 16, 2010.  Thereby, the proper effective date for the severance was changed to November 1, 2010, as this is the first day of the month following the expiration of the 60-day period from the date the Veteran was notified of the final rating decision. 


FINDINGS OF FACT

1.  The RO granted service connection for bilateral hearing loss in a February 2007 rating decision, effective February 3, 1969.

2.  The RO proposed to sever service connection for left ear hearing loss in a March 2010 rating decision.  Severance was implemented in a July 2010 rating decision, effective September 30, 2010. 

3.  Service connection for left ear hearing loss had been in effect for more than 10 years at the time that service connection had been severed.

4.  The grant of service connection for left ear hearing loss was not based on fraud or a lack of requisite service or character of discharge. 


CONCLUSION OF LAW

Severance of service connection for left ear hearing loss was improper.  38 U.S.C. §§ 1159, 5107 (2012); 38 C.F.R. §§ 3.105, 3.957 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to restore service connection for left ear hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105 (d) (2017); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See Id.; see also Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  A change in diagnosis may be accepted as a basis for severance if the medical evidence shows that the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R.                 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In February 2007, the RO granted entitlement to service connection for bilateral hearing loss.  An initial noncompensable rating was assigned, effective February 3, 1969. 
The RO proposed to sever service connection for left ear hearing loss in a March 2010 rating decision.  Thereafter, the severance of service connection for left ear hearing was implemented in a July 2010 rating decision, effective September 30, 2010.
	
Thus, at the time that the RO proposed to sever service connection for left ear hearing loss in July 2010, service connection had been in effect for more than 10 years.  As discussed above, once service connection has been in effect for more than 10 years, it may not be severed in the absence of fraud or a lack of requisite service or character of discharge.

The Board has carefully reviewed the evidence of record and the applicable laws and finds that restoration of service connection for left ear hearing loss is warranted.  Specifically, the evidence does not establish that the initial decision to grant service connection for left ear hearing loss was based upon fraud or based upon the Veteran's military records clearly showing that he did not have the requisite service or character of discharge. 

The severance of left ear hearing loss was based on the findings a March 2006 VA audiological evaluation, which found that the Veteran had normal hearing loss for VA purposes.  However, that is not a basis on which to sever protected service-connection.   Accordingly, restoration of service connection for left ear hearing loss is warranted. 


ORDER

Restoration of service connection for left ear hearing loss is granted.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


